Citation Nr: 1014245	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  00-09 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an effective date earlier than December 5, 
2007 for the award of service connection for peripheral 
neuropathy of the legs claimed as secondary to the service-
connected bilateral pes cavus.  

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected bilateral pes cavus.  

3.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected lumbar spine degenerative changes 
and radiculopathy.  



REPRESENTATION

Appellant represented by:	Douglas J. Rosinski, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1967.  

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO.  

A January 2004 decision denied the Veteran's claim for an 
evaluation in excess of 50 percent for the service-connected 
bilateral pes cavus and remanded the issues of service 
connection for peripheral neuropathy of the lower extremities 
as secondary to service-connected bilateral pes cavus and an 
initial evaluation in excess of 20 percent for the service-
connected lumbar spine degenerative changes and radiculopathy 
to the RO for additional development.  

The Veteran appealed the denial of an evaluation in excess of 
50 percent for service-connected bilateral pes cavus to the 
United States Court of Appeals for Veterans Claims (Court).  

The January 2004 decision denying an evaluation in excess of 
50 percent for service-connected bilateral pes cavus was 
vacated and remanded by a Court Order in August 2006, because 
it was concluded that VA had not adequately addressed 
38 C.F.R. § 3.321(b)(1).  

An August 2005 Board decision denied the other claim of 
service connection for peripheral neuropathy of the lower 
extremities as secondary to the service-connected bilateral 
pes cavus and the claim for an initial evaluation in excess 
of 20 percent for the service-connected lumbar spine 
degenerative changes and radiculopathy.  The Veteran also 
appealed these issues to the Court.  

The August 2005 decision denying service connection for 
peripheral neuropathy of the lower extremities as secondary 
to service-connected bilateral pes cavus and an initial 
evaluation in excess of 20 percent for service-connected 
lumbar spine degenerative changes and radiculopathy was 
vacated and remanded by a Court Order in March 2007.  

The Court determined that the Board had not provided adequate 
reasons and bases for its decisions, because the VA examiners 
in August 2004 had not reviewed the claims files, and because 
the Board did not adequately address the evidence in favor of 
the claims.  

In July 2007, the issues on appeal were remanded to the RO 
for additional development.  

The  issue of a total rating due to individual 
unemployability has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it and refers it to the AOJ for appropriate action.  

The issues of an increased evaluation for service-connected 
bilateral pes cavus and an initial rating for the service-
connected lumbar spine degenerative changes and radiculopathy 
are addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
additional action is required on his part.  



FINDINGS OF FACT

1.  In a March 1990 Board decision, the claims of service 
connection for right and left leg disabilities were denied.  

2.  In a statement received at the RO on February 14, 1998, 
the Veteran is initially shown to have petitioned to reopen 
the previously denied claim of service connection for a 
bilateral leg disorder.  

3.  An effective date of February 14, 1998 or the date of 
receipt of the reopened claim is the earliest assignable 
because it is later than the date on which entitlement arose.  



CONCLUSION OF LAW

An effective date of February 14, 1998 or the date of receipt 
of the reopened claim of service connection for peripheral 
neuropathy of the lower extremities, but not earlier, is 
assigned under the law.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  
 
The RO provided the Veteran with proper VCAA notice in 
October 2008.  The letter notified the Veteran of what 
information and evidence must be submitted to substantiate 
the claim for an earlier effective date, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability 
rating and an effective date for award of benefits if service 
connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The October 2008 letter provided the Veteran with notice of 
the laws regarding degrees of disability or effective dates 
and the claim for an earlier effective date was readjudicated 
in the May and October 2009 Supplemental Statements of the 
Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board finds that the Veteran has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process and the claim was 
readjudicated after the VCAA notice.  

The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  The issue on 
appeal involves an earlier effective date.  It is also clear 
from the Veteran's arguments and his attorney's arguments 
that he has actual knowledge as to how an effective date is 
assigned.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  

The Board finds that the duty to assist has been met.  There 
is no identified relevant evidence that has not been 
accounted for.  The evidence needed to decide the appeal 
associated with the claims folder.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim for an earlier effective 
date.  

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Law and Regulations

Effective Date

Generally, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation, dependency and 
indemnity compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Under 38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 
3.400(b)(2)(i), the effective date for a grant of direct 
service connection will be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  

Otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later.  

Under 38 C.F.R. § 3.400(b)(2)(ii), the effective date for 
presumptive service connection will be the date entitlement 
arose, if a claim is received within one year after 
separation from active service.  Otherwise, the effective 
date will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" generally 
means the date on which a claim, information or evidence was 
received by VA.  38 C.F.R. § 3.1(r).  

An informal claim is any communication or action, indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims, 
formal and informal, for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).  

All that is required is that the communication indicates an 
intent to apply for one or more benefits under the laws 
administered by the Department, and identify the benefits 
sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  


Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (effective prior to and from October 10, 2006).  

The Court has held that service connection can be granted for 
a disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder. Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).   


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

"A [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  


Analysis

In an April 2008 rating decision, the RO granted service 
connection for peripheral neuropathy of the left lower 
extremity and right lower extremity and assigned a 10 percent 
rating for each, beginning on December 5, 2007.  

Under 38 C.F.R. § 3.400(b)(2)(i), the effective date for a 
grant of direct service connection will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  

In the present case, the evidence of record shows that the RO 
determined that the date for the grant of service connection 
for peripheral neuropathy of the lower extremities arose was 
December 5, 2007.  38 C.F.R. § 3.400.  

The Veteran contends that the effective date for the award of 
service connection for peripheral neuropathy of the lower 
extremities should be in 1992 since the evidence of record 
shows that he has had peripheral neuropathy since 1990.  See 
the Veteran's May 2009 VA Form 9.  

The record shows that the Veteran filed a claim of service 
connection for a leg disability in March 1988.  In an August 
1988 rating decision, service connection for a leg disability 
as denied.  The Veteran filed a timely appeal.  

In a March 1990 decision, the Board denied the Veteran's 
claim of service connection for right and left leg 
disabilities.  

In a letter sent to his Senator and dated in April 1992, the 
Veteran stated that he could not "understand how no 
disability was granted for [his] legs for [his] feet [were] 
is such bade shape that it seem[ed] to [him] it would have to 
effect [his] legs.  He added that this was why he "re-
filed."  The letter was forward to the RO and was received 
on August 13, 1992.  

In a statement dated in September 28, 1995, the Veteran 
stated that he did not know what to do to convince [VA] how 
his feet were or how he could not move his ankle to any 
extent.  

In a May 1996 decision, the Board denied the claim for an 
increased rating of the service-connected bilateral pes 
cavus.  The Court affirmed the decision and also held that 
the Veteran had not raised a separate claim for an ankle 
condition because his statements had only constituted an 
explanation of the symptoms he experienced due to his 
service-connected foot disability.  

Significantly, the Court added that to read his statements as 
raising a separate claim would require the Court to 
"prognosticate" and that "[p]rognostication [was] not 
contemplated by 38 C.F.R § 20.202."  

In a statement received by the RO on February 4, 1998, the 
Veteran stated that he wanted to claim his "ankles and legs 
as service connected injury."  

In a May 1999 VA medical report, an examination was noted to 
show that the Veteran had weakness of the feet with a 
possible diagnosis of Charcot-Marie-Tooth peripheral 
neuropathy.  

In a June 1999 rating decision, the RO assigned an increased 
rating of 50 percent for the service-connected pes cavus.  In 
July 1999 statement, the Veteran stated that he was appealing 
for a separate rating for his legs and ankles.  

In a September 1999 statement, the Veteran's representative 
added that the Veteran was claiming that his bilateral leg 
condition and back condition were secondary to the service-
connected pes cavus.  

While the Veteran's early statements cannot be viewed as 
informal claims of service connection for a leg disability to 
include peripheral neuropathy, the document received in 
February 1998 clearly raised this matter.  See 38 C.F.R. §§ 
3.1(p), 3.151, 3.155; see also Kessel v. West, 13, Vet. App. 
9, (1999).  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  VA is required to identify and act on 
informal claims for benefits.  38 C.F.R. § 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  

In a January 2000 rating decision, the RO determined that new 
and material evidence had not been received to reopen the 
claims for service connection for a leg disability.  The 
Veteran timely appealed this issue.  

In a May 2001 decision, the Board reopened the claim of 
service connection for a bilateral leg disability and 
remanded the matter to the RO for additional development.  In 
January 2004, this issue was again remanded to the RO for 
additional development.  

The treatment records from the VA neurological clinic dated 
in August 2000 indicate that the Veteran had chronic pain 
syndrome affecting his low back and legs.  An examination 
revealed that straight leg raising was positive in both lower 
limbs with referral of the pain to the posterior calf and 
thigh including the low back.  The assessment was that of 
degenerative joint disease of the lumbosacral spine and 
radiculopathy, diabetic neuropathy, and chronic pain 
syndrome.  

In November 2000, the Veteran was evaluated at a VA pain 
clinic.  The assessment was that of lumbar radiculitis versus 
diabetic neuropathy; right cervical radiculitis, and right 
sacroiliitis.  An EMG of the right leg was ordered.    

A January 2001 VA podiatry treatment record indicates that 
the Veteran had possible neurologic involvement in his feet 
but the neurologists did not elaborate further.  A February 
2001 EMG of the right leg was normal.    

The VA treatment records dated in 2001 attributed the 
Veteran's leg pain to radiculopathy and diabetes neuropathy.  
A February 2001 VA neurologic clinic record indicates that 
the Veteran had chronic pain from degenerative disease of the 
lumbosacral spine, radiculopathy and diabetic neuropathy.  

The VA pain clinic treatment records dated in April and June 
2001 reported the assessment of radicular pain.  See also a 
July 2001 VA pain management clinic record which shows an 
assessment of lumbar radiculitis with S1 radiculopathy on the 
left.  

In September 2001, the Veteran underwent a lumbar steroid 
injection.  The Veteran reported having pain relief two days 
after the procedure and this lasted for two days.  He 
reported that the pain was greater than 50 percent reduced.  

The Veteran described having moderate low back pain which 
radiated to the bilateral lower extremities, most severe in 
the right hip, and down the right leg.  The examiner noted 
that the Veteran described L5 distribution of pain.  The 
assessment was that of bilateral lumbar radiculitis.  See the 
October and November 2001 VA pain clinic records.  

The Veteran underwent another lumbar steroid injection in 
March 2002.  The March 2002 VA pain clinic record shows an 
assessment of bilateral lumbar radiculitis with a history of 
fifth lumbar/first sacral radiculopathy and myofascial back 
pain.  

The Veteran underwent a neurologic evaluation in May 2002.  A 
sensory examination showed decreased perception of cold in 
the L5 distribution of the left lower limb and decreased cold 
perception in the L4 distribution below both knees.  

The diagnoses, in pertinent part, were those of chronic pain 
syndrome and diabetes mellitus with neuropathy and cavus 
deformity of the foot by history.  

A June 2002 VA pain clinic record indicates that the 
assessment was that of lumbar radiculitis specifically in the 
L5 dermatome and myofascial back pain.  The Veteran was 
scheduled for a right L5 selective nerve root.  

In August 2002, the Veteran underwent a VA foot examination.  
The examiner noted that the degenerative changes in the back 
were likely causing the radiculopathy.  

The Veteran underwent VA examination in February 2004 when 
the examiner noted that the history and examination findings 
were essentially unchanged since August 2002.  The Veteran 
reported having low back pain which radiated to his right 
hip.   The Veteran also described numbness in the left 
lateral aspect of his lower leg and foot in L5 distribution 
which is essentially unchanged from the earlier examination.  

The examiner noted that the Veteran had some very mild 
numbness on the lateral aspect of the right small toe.  The 
examiner stated that the Veteran did not have any numbness in 
his feet which would argue against diabetes being the cause 
of the numbness.  

The examiner noted that diabetic neuropathy was typically 
more related to a stocking or glove type distribution which 
is circumferential numbness around the feet, legs or hands.  
The assessment was that of lumbar spondylosis with dense 
numbness in the left L5 nerve root distribution.  

The examiner added that the Veteran had a MRI which revealed 
neuro-foraminal stenosis at the L5-S1 level as well as right 
sided L4-5 neuroforaminal stenosis, and degenerative disc 
disease at the L5-S1 level and less so at the L4-5 level.  

The examiner stated that the back was the cause for the 
peripheral neuropathy on the left and was not due to the 
diabetes because the numbness was entirely in the wrong 
distribution.  

A February 2004 VA orthopedic clinic record indicated that 
the Veteran's diabetes was poorly controlled and that he had 
significant lower extremity pain secondary to his diabetic 
neuropathy.  

The Veteran underwent a VA peripheral nerve examination in 
August 2004.  The examiner concluded that there was no clear 
evidence of peripheral neuropathy or radiculopathy.  The 
examiner noted that the Veteran had two nerve conduction 
studies which were normal.  

The examination revealed that the right lower extremity had 
normal muscle mass, tone and strength.  Primary sensation was 
normal, and the tendon reflexes were normal.  

An examination of the left lower extremity revealed that 
there was normal muscle mass, tone and strength.  There was 
no abnormality of primary sensation.  Knee jerk was present 
at 2+ and ankle jerk was present only with reinforcement.  
The examiner noted that the Veteran had a high arch deformity 
in both feet.  

A November 2004 VA treatment record shows an assessment of 
probable diabetic neuropathy.  

In an August 2005 decision, the Board denied service 
connection for peripheral neuropathy of the lower 
extremities.  As noted, this decision was subsequently 
vacated by the Court and this issue was remanded once again 
in July 2007.  

The Veteran was afforded a VA peripheral nerve examination on 
December 5, 2007.  The VA examiner was asked to render an 
opinion as to whether there was any objective evidence of 
neurological manifestations associated with the service-
connected arthritis of the lumbar spine or the bilateral pes 
cavus.  

The examiner reviewed the Veteran's claims folder and 
examined the Veteran.  An examination of the right lower 
extremity revealed a high arch and hammer toe of the right 
foot.  There was a bony deformity on the lateral side of the 
foot.  The ankle jerk was absent.  The knee jerk was present 
only with reinforcement and was 1+.  

Primary sensation was diminished in the foot and in a 
stocking pattern up to halfway between the ankle and knee.  
An examination of the left lower extremity revealed a bony 
deformity of the foot, high arch and hammertoe.  The ankle 
jerk was absent.  The knee jerk was present with 
reinforcement.  

The examiner concluded that there was now evidence of a 
peripheral neuropathy involving both lower extremities 
particularly in the peroneal and sural nerves and to  lesser 
extent to the sciatic nerve in both lower extremities.  

The examiner opined that the peripheral neuropathy associated 
with the pes cavus and hammertoe had the clinical appearance 
of a hereditary sensorimotor neuropathy, although the Veteran 
denied having the hereditary aspect.  

The examiner further opined that the peripheral neuropathy 
was not related to the degenerative lumbosacral spine 
disorder.  

The examiner stated that the peripheral neuropathy and the 
pes cavus deformity were related and that it was entirely 
possible and likely that this represented a hereditary 
sensorimotor neuropathy or Charcot-Marie-Tooth disease and in 
that respect, the peripheral neuropathy and pes cavus were 
related.  The examiner ordered nerve conduction studies and 
EMG.  

The Veteran underwent nerve conduction studies in March 2008.  
The results mild sensory neuropathy.  It was noted that these 
findings were non-specific and were consistent with Charcot-
Marie-Tooth Type 1.  

In an April 2008 rating decision, the RO granted service 
connection for peripheral neuropathy of the left lower 
extremity and right lower extremity and assigned 10 percent 
ratings from December 5, 2007.  

The Board finds in this case that the Veteran is first shown 
to have applied to reopen his claim of service connection for 
peripheral neuropathy of the lower extremities on February 
14, 1998, but not at an earlier time.  This reopened claim 
was continuously under active consideration until April 2008 
when the RO awarded service connection.  

Moreover, the record shows that the Veteran had been 
experiencing lower extremity manifestations consistent with 
peripheral neuropathy since that time, at least.  
Accordingly, the medical evidence as likely as not shows that 
the date entitlement arose would not be later than the date 
of receipt of the reopened claim or February 14, 1998.  

Thus, on this record, the date of February 4, 1998 marks the 
earliest event that the controlling law permits for the grant 
of service connection for the bilateral peripheral neuropathy 
in this case.  



ORDER

An effective date of February 14, 1998 for the award of 
service connection for peripheral neuropathy of the lower 
extremities is granted.  



REMAND

There is evidence of record which tends to show that the 
service-connected lumbar spine degenerative changes and 
radiculopathy and pes cavus had worsened since the November 
2007 VA examination.  

In a May 2008 statement, the Veteran stated that his 
physician advised him to quit his job and apply for 
disability due to his feet, legs and nerves in his back.  The 
Veteran stated that at times, he could not pick up his feet 
at all and his physician suggested that he go on morphine.  

A June 2008 VA treatment record indicates that the Veteran's 
back disability has been more painful over the past year.  
See also a November 2008 VA treatment record which notes that 
the Veteran's back pain had increased.  

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the service-connected lumbar spine degenerative 
changes and radiculopathy and pes cavus.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  

The record shows that the Veteran receives treatment for the 
service-connected lumbar spine degenerative changes and 
radiculopathy and pes cavus at VA and at Blue Ridge 
Orthopedics.  

The RO should obtain the VA treatment records for treatment 
of the lumbar spine disability and pes cavus dated from 
December 2009.  VA has a duty to seek these records.  
38 U.S.C.A. § 5103A(b)(1).  

The RO should take appropriate steps to contact the Veteran 
by letter and request that he provide sufficient information, 
and if necessary authorization, to enable the RO to obtain 
any pertinent treatment records showing treatment of the 
lumbar spine and pes cavus disabilities from the Blue Ridge 
Orthopedics.     

Accordingly, the remaining issues are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain all records of the Veteran's 
treatment of the lumbar spine and pes 
cavus disabilities from the VA healthcare 
system in Anderson and Columbia, South 
Carolina dated from December 2009.  

2.  The RO should all indicated action in 
order to request that the Veteran provide 
a signed authorization to enable VA to 
obtain treatment records from Blue Ridge 
Orthopedics.  If the Veteran provides the 
completed authorizations, legible copies 
of all pertinent clinical records that 
have not been previously obtained, should 
be obtained and incorporated into the 
claims file.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature, extent, and severity of the 
service-connected lumbar spine disability 
with radiculopathy and the bilateral pes 
cavus.  The Veteran's VA claims folder 
must be made available to the examiner 
for review in connection with the 
examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The examiner should specifically note all 
symptomatology and manifestations caused 
by the lumbar spine disability and should 
specify whether the lumbar spine 
disability causes limitation of motion, 
pain, spasm, severe guarding, abnormal 
gait, or abnormal spine contour.  

The examiner should report whether the 
lumbar spine disability causes 
degenerative disc disease or other 
neurological manifestations.  If so, the 
examiner should indicate whether the 
degenerative disc disease has required 
any periods of doctor prescribed bed 
rest.  The examiner should also indicate 
if the disc disease results in partial or 
complete paralysis, neuralgia or neuritis 
of any nerve.  If so, the examiner should 
specify the nerve involved, and express 
an opinion as to whether any partial 
paralysis, neuritis or neuralgia is mild, 
moderate or severe.  

Regarding the pes cavus, the examiner 
should report all symptoms and 
manifestations of this disability.  The 
examiner should report whether the pes 
cavus causes loss of use of the right and 
left feet.  Loss of use of a foot will be 
held to exist when no effective function 
remains other than that which would be 
equally well served by an amputation 
stump at the site of election below knee 
with use of a suitable prosthetic 
appliance.  

The determination will be made on the 
basis of the actual remaining function, 
whether the acts of balance, propulsion, 
etc., could be accomplished equally well 
by an amputation stump prosthesis.  In 
addition, the examiner should comment on 
whether the Veteran's right and left foot 
disabilities approximate moderate, 
moderately severely, or severe foot 
injury.  

The examiner should render an opinion as 
to whether each disability (the lumbar 
spine disability and pes cavus) causes 
marked interference with employment.  

The examiner also should render an 
opinion as to whether the Veteran is 
precluded from securing or following a 
substantially gainful occupation due 
solely due to the severity of his 
service-connected disabilities, namely, 
lumbar spine disability, pes cavus, and 
peripheral neuropathy of the lower 
extremities.  

The examiner should provide a rationale 
for the opinions.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the Veteran's claims for increase in 
light of all the evidence of record.  
Regarding the claim for an increased 
rating for the service-connected lumbar 
spine disability, the RO should consider 
the revised rating criteria for spine 
disabilities (The applicable rating 
criteria for intervertebral disc disease 
were amended effective on September 23, 
2002 and the rating criteria applicable 
to the diseases and injuries of the spine 
under 38 C.F.R. § 4.71a, were amended by 
VA effective on September 26, 2003).  If 
any benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case should be furnished to the Veteran 
and his representative and they should be 
afforded an appropriate period for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board of the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


